DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LYNN HAMLET,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-100

                               [April 11, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Bernard I. Bober, Judge;
L.T. Case No. 06-005997CF10A.

   Lynn Hamlet, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

       Affirmed. See Rodriguez v. State, 826 So. 2d 464 (Fla. 3d DCA 2002),
rev. denied, 848 So. 2d 1155 (Fla. 2003).

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.